10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00007-MMD-WGC Document17 Filed 03/10/21 Page 1 of 2

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 3:21-cr-00007-MMD-WGC
Plaintiff,
Amended Order for Issuance of Writ
Vv of Habeas Corpus Ad Prosequendum
GENNARO PAOLO CANTA,

NDOC # 1112528 and
JESS LEGARZA, NDOC # 1090399

Defendants.

 

 

Upon reading the Petition of the United States Attorney for the District of Nevada, and
good cause appearing therefore;

IT IS HEREBY ORDERED that a Writ of Habeas Corpus ad Prosequendum issue out of
this Court directing the production of the said Defendant, JESS LEGARZA, before this Court in
the Bruce R. Thompson U.S. Courthouse and Federal Building, 400 South Virginia Fourth
Floor, Courtroom #2, Reno, Nevada, on March 24, 2021, at 2:00 p.m., to the end that said
Defendant, JESS LEGARZA, may be arraigned on the Indictment on file in the action entitled
above, may make his plea thereto, and for such further proceedings as may be had thereunder
until said Defendant is either convicted and sentenced for the offense(s) charged in said
Indictment, or is released and discharged thereunder; and that you shall thereafter return the said
\\

\V
\\
\\

\\

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cr-00007-MMD-WGC Document17 Filed 03/10/21 Page 2 of 2

JESS LEGARZA to the Warden, Lovelock Correctional Center, Lovelock, Nevada, under safe

and secure conduct, upon completion of such proceedings in the above-entitled action.

(i toue _ &- fr

HONORABLE WILLIAM G. COBB
UNITED STATES MAGISTRATE JUDGE

 
